Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  March 30, 2018                                                                                        Stephen J. Markman,
                                                                                                                  Chief Justice

                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
  157096(90)                                                                                               David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                            Kurtis T. Wilder
  DAVID PLUMLEY, Trustee of the                                                                       Elizabeth T. Clement,
  ERMA ROGERS REVOCABLE TRUST,                                                                                         Justices
  on Behalf of the Trust and Others Similarly
  Situated
                Plaintiff-Appellee,
                                                                     SC: 157096
  v                                                                  COA: 332495
                                                                     Wayne CC: 14-006796-CK
  ERICKSON RETIREMENT COMMUNITIES,
  REDWOOD CAPITAL INVESTMENTS, INC.,
  SENIOR CAMPUS LIVING, INC., and SENIOR
  CAMPUS SERVICES, LLC
           Defendants,
  and
  HENRY FORD VILLAGE, INC., REDWOOD-
  ERC MANAGEMENT, LLC, and LIFE CARE
  SERVICES, LLC,
             Defendants-Appellants.
  _______________________________________/

         On order of the Chief Justice, the motion of plaintiff-appellee to file an answer in
  excess of the page limitation is GRANTED. The 58-page answer submitted on March 20,
  2018, is accepted for filing.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   March 30, 2018
                                                                                Clerk